Order filed January 12, 2012.




                                             In The


                        Fourteenth Court of Appeals
                                         ____________

                                     NO. 14-11-00593-CV
                                       ____________

                     NATHANIEL CLAYTON WEATHERS, Appellant

                                               V.

                       ATTORNEY GENERAL OF TEXAS, Appellee


                           On Appeal from the 387th District Court
                                   Fort Bend County, Texas
                            Trial Court Cause No. 11-DCV-188531




                                          ORDER

       Appellant’s brief was due December 27, 2011. No brief or motion for extension of time
has been filed.
       Unless appellant submits his brief, and a motion reasonably explaining why the brief was
late, to the clerk of this court on or before February 10, 2012, the court will dismiss the appeal
for want of prosecution. See Tex. R. App. P. 42.3(b).


                                             PER CURIAM